Citation Nr: 1223775	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a depressive disorder as secondary to the Veteran's service connected disabilities.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to the Veteran's service connected disabilities.

3.  Entitlement to service connection for a bilateral leg disability, to include as secondary the Veteran's service connected lower back disability.  

4.  Entitlement to an initial rating in excess of 20 percent for a chronic lumbar strain.  

5.  Entitlement to a rating in excess of 40 percent for residuals of a left knee injury.

6.  Entitlement to a rating in excess of 40 percent for residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1966 to May 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2009 rating decisions from the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO in North Little Rock, Arkansas, in February 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of service connection for depression, for a bilateral neurologic leg disability, and for diabetes mellitus, as well as the issue of a rating in excess of 20 percent for a chronic lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDING OF FACT

At his February 2011 Board hearing, prior to the promulgation of a decision, the Veteran withdrew his claims of entitlement to ratings in excess of 40 percent for residuals of left and right knee injuries.


CONCLUSIONS OF LAW

1.  The appellant has withdrawn his appeal with respect to the claim of entitlement to a rating in excess of 40 percent for residuals of a right knee injury; thus the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

2.  The appellant has withdrawn his appeal with respect to the claim of entitlement to a rating in excess of 40 percent for residuals of a left knee injury; thus the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Rating Claims for Right and Left Knee Disabilities 

At his February 2011 hearing, the Veteran testified that he wished to withdraw his appeal of ratings in excess of 40 percent for residuals of right and left knee injuries.  The hearing transcript is of record.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal with respect to the claims of ratings in excess of 40 percent for right and left knee disabilities, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the issues of ratings in excess of 40 percent for residuals of right and left knee injuries are dismissed. 


ORDER

The claim for entitlement to a rating in excess of 40 percent for residuals of a left knee injury is dismissed.

The claim for entitlement to a rating in excess of 40 percent for residuals of a right knee injury is dismissed.


REMAND

The Veteran seeks service connection for diabetes mellitus, a bilateral neurologic leg disability, and for depression.  He also seeks a rating in excess of 20 percent for a chronic lumbar strain.  

Depression

The Veteran seeks service connection for a depressive disorder.  At his February 2011 hearing, the Veteran testified that the pain from his service connected disabilities caused him to be depressed.  He testified further that the condition of his body prevented him from being able to do things he used to, such that the quality of his life is not what it should be.  

The evidence of record shows that the Veteran currently has a diagnosed depressive disorder.  At VA examinations in January 2009 and June 2010, the Veteran was diagnosed with depression.  However, neither examiner was able to relate the Veteran's depression to his service connected disabilities.

In January 2009, the examiner concluded that the Veteran did have some depression, but found that it was of unknown etiology.  The examiner also noted that it was is unclear how long the Veteran had been depressed as he gave several different answers when asked, but the examiner suspected that the Veteran's depression had been problematic for the previous three or four years.  The examiner noted that he "did not evidence that [the Veteran] was depressed specifically due to his bilateral knee condition;" noting that while he did have pain in his legs and back, he also cited a number of other issues in his life.  

In June 2010, the examiner opined that the etiology of the Veteran's depression was unclear as there was no clear relationship between the Veteran's symptoms and his service connected knee or disc problems.  The examiner added that the etiology of the Veteran's depression would be based purely on speculation as there did not seem to be specific evidence to identify the etiology.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  

Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

In this regard, it is noted that the Veteran did provide a note from a private treatment session dated in November 2009, at which he alleged that he was depressed because his knee pain prevented him from doing things he wanted to do.  The doctor noted that the Veteran's pain had caused him to be depressed, and suggested that he be referred for behavioral therapy to help with his coping skills and depression related to his chronic pain.  However, this opinion provided almost no meaningful rationale for its conclusion, and an examination report must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As such, the Board concludes that another examination should be provided to better assess the etiology of the Veteran's depression.

Back and Leg claims

The Veteran testified that he wears a back brace, that his doctor has spoken to him about having spine surgery, and that he had problems bending over, sitting, and with pain.  He added that he has been diagnosed with sciatic nerve problems and that his left leg is worse than his right.  

The last VA examination conducted to assess the severity of his disability was in August 2009.  Subsequently, it was noted in a November 2009 private treatment record that the Veteran had complained of low back pain and had received back injections to relieve the pain, and an April 2010 private medical opinion noted that the Veteran could ambulate but only with extreme pain, that although he could perform some orthopedic testing, such as bilateral straight leg raising, he could not perform others due to a lack of range of motion, that he has significant disability that will be further determined with a full range of motion sequence, and that he cannot likely maintain a living.  

The Veteran has testified in February 2011 that his doctor has spoken to him about having spine surgery and that he reported experiencing problems bending over, sitting, and with pain, that there is medical evidence dated after the Veteran's last VA examination indicating that he had received treatment for his back, including epidural injections, that he cannot perform range of motion testing due to his disability, suggests that the Veteran's back disability may have worsened.  As such, a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
 
Regarding the Veteran's claim for a neurologic disability in his legs, an April 2008 private treatment record notes that the Veteran had a history of low back pain extending into the lower extremity with associated bilateral leg weakness.  Following a MRI study of the spine, it was noted that he had an incidental nerve root sheath cyst involving the S2 nerve, L5-S1 bilateral facet hypertrophy, and degenerative cysts on the right and left.  Private treatment records dated in May 2008 note that a spinal procedure was performed, which revealed no obstruction of the S1 nerve as it flowed into the epidural space.  It was noted that he may require a CT myelogram to look for nerve root cut off and surgical consultation if his situation worsens.  

An April 2009 VA examination report notes that the Veteran reported pain shooting down both of his legs, but that physical examination revealed that he was neurologically intact in both lower extremities and that his reflex sensation and motor strengths were intact.  During the August 2009 VA examination, the Veteran reported that pain from his low back goes into his left thigh and calf areas, but the examiner found that he was neurovascularly intact in the lower extremities.  

Finally, an April 2010 private medical opinion notes that the opining physician reviewed numerous MRIs of record and diagnosed the Veteran with sacroiliitis, sciatica, lumbar nerve compression, and conditions related to his cervical spine.  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine Note (1), neurological abnormalities are to be rated separately under the appropriate diagnostic code.  

Although there is medical evidence of record indicating that the Veteran has sciatica, there is also medical evidence, namely the April and August 2009 VA examination reports, suggesting that he is normal neurologically.  Additionally, the medical evidence of record indicating that he does have sciatica is unclear as to which lower extremity it affects and whether it is a manifestation of, or otherwise caused or aggravated by, his service connected lumbar spine disability.  Therefore, a VA examination should be conducted to determine whether the Veteran has any neurological disability of either lower extremity, and, if so, whether it is associated with, or otherwise caused or aggravated by, his service connected lumbar spine disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Diabetes

The Veteran testified that his doctor has recommended that he exercise to get rid of his diabetes, but that he cannot because his service connected disabilities prevent him from exercising and make him live a sedative lifestyle.  The Veteran also appeared to testify that while he was stationed in the Philippines and Japan he traveled to Vietnam for a brief period of time.  However, he provided little detail as to when or why he was in Vietnam.  

A review of the Veteran's Form DD-214 indicates he served from December 1966 to May 1975, which is during the Vietnam Era, and that he had two years and one month of foreign service.  He was not awarded any medals or awards that would establish that he served in Vietnam.  The Veteran's personnel file has not been obtained by the RO and is not of record.  Because the Veteran has alleged that he served in the Republic of Vietnam, to ensure VA has met its duty to assist the appellant in developing the evidence in support of his claims pursuant to 38 U.S.C.A. § 5103A, the RO/AMC should attempt to obtain his entire personnel record, which would be relevant to a determination as to whether he is entitled to presumptive service connection for diabetes mellitus pursuant to 38 C.F.R. §§ 3.307, 3.309.  

Additionally, given that the Veteran claims that his diabetes mellitus is worsened by his service connected musculoskeletal disabilities rendering him unable to exercise, a VA examination should be conducted and opinion obtained to determine whether his claimed diabetes mellitus is caused or aggravated by his service connected lumbar spine and right and left knee disabilities pursuant to 38 C.F.R. § 3.310.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire personnel record.  Note all requests and any negative responses.  

2.  Then schedule the Veteran for examination by an appropriate medical professional to determine the etiology of his diabetes mellitus.  All indicated tests and studies should be performed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus was either caused or aggravated (meaning that the Veteran's diabetes mellitus was made permanently worse by his service connected knee and back disabilities and that such worsening was beyond the natural progression of such a disorder) by his service-connected low back and bilateral knee disabilities, including the inability to exercise and the restriction of movement caused by these disabilities.    

If the examiner determines that aggravation has occurred, to the extent that is possible, the examiner should provide the approximate degree of severity of the diabetes mellitus (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).

The claims folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of his depression.  The claims folder should be made available to the examiner for review in conjunction with the examination, and a detailed rationale should be provided for any medical opinion.
 
Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's diagnosed depression was either caused or aggravated by a service connected disability (bilateral knees and back).  In doing so, the examiner should specifically address the multiple VA examination reports in January 2009 and June 2010, as well as the private medical opinion from November 2009.  

If the examiner concludes that an opinion cannot be resolved without speculation, the examiner should clearly identify precisely what facts cannot be determined, and whether such a determination cannot be made with current medical knowledge.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lower back disability.  The claims folder should be made available to the examiner for review in conjunction with the examination.  A detailed rationale for any medical opinions should be provided.  The examiner should:

a)  determine in degrees the range of motion in the Veteran's lumbosacral spine and fully describe any pain, weakness, excess fatigability, and incoordination present during range of motion testing; and, to the fullest extent possible, express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness.  

b)  determine whether the Veteran has been prescribed any bed rest during the course of his appeal to treat his back, and if so indicate the duration (meaning number of weeks) of such treatment. 

c)  determine whether the Veteran has any ankylosis in his spine, and if so, indicate whether the ankylosis is favorable or unfavorable.

The examiner should also determine whether it is at least as likely as not (50 percent or greater) that the Veteran currently has, or had at any distinct time during the course of his appeal, a disability in either lower extremity secondary to his service connected lower back disability, to include a neurologic disability impacting either lower extremity (such as impairment of the sciatic nerve or sciatica).  

If a neurologic abnormality of either lower extremity is identified, the examiner should provide an opinion as to whether it is at least as likely as not that such the neurologic disability associated with, or otherwise caused or aggravated by, the Veteran's service-connected low back disability.  In doing so, the examiner should address the private treatment records suggesting that the Veteran has sciatica, and the VA examination reports finding him to be neurologically normal.
 
5.  Then readjudicate the appeal, including consideration of service connection for diabetes mellitus on a presumptive basis pursuant to 38 C.F.R. §§  3.307, 3.309.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


